Case 1:20-cv-23179-MGC Document 17 Entered on FLSD Docket 10/02/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-23179-Civ-COOKE/GOODMAN

   MOUNTECH IP LLC,

          Plaintiff,

   vs.

   HMD AMERICA, INC.,

         Defendant.
   ____________________________________/
                         DEFENDANT’S RULE 7.1 DISCLOSURE

         Pursuant to Federal Rule of Civil Procedure 7.1, Defendant HMD America, Inc., by
  and through counsel, discloses as follows.

         HMD America Inc. is a privately held wholly-owned subsidiary of HMD Global Oy.
  No publicly held corporation owns 10% or more of HMD America Inc.’s stock.

   Dated: October 2, 2020                      Respectfully submitted,


                                               /s/Joseph W. Bain
                                               JOSEPH W. BAIN, ESQ.
                                               Florida Bar No. 860360
                                               Email Address: jbain@shutts.com
                                               SHUTTS & BOWEN LLP
                                               1100 CityPlace Tower
                                               525 Okeechobee Boulevard
                                               West Palm Beach, Florida 33401
                                               Telephone: (561) 835-8500
                                               Facsimile: (561) 650-8530

                                               WILLIAM J. MCCABE, Esq.
                                               Admitted Pro hac vice
                                               wmccabe@perkinscoie.com
                                               MATTHEW J. MOFFA, Esq.
                                               Admitted Pro hac vice
Case 1:20-cv-23179-MGC Document 17 Entered on FLSD Docket 10/02/2020 Page 2 of 2



                                                   mmoffa@perkinscoie.com
                                                   PERKINS COIE LLP
                                                   1155 Avenue of the Americas, 22nd floor
                                                   New York, NY 10036
                                                   Telephone: (212) 262-6900
                                                   Facsimile: (212) 977-1649

                                                   Attorneys for Defendant HMD America, Inc.



                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 2nd day of October 2020, I electronically filed the
  foregoing with the Clerk of Court by using the CM/ECF system, which will automatically
  send email notification of such filing to all counsel of record.

  Howard L. Wernow
  Aegis Tower – Suite 1100
  4940 Munson Street NW
  Canton, OH 44718
  Phone: 330-244-1174
  Fax: 330-244-1173
  Email: howard.wernow@sswip.com
  Email: litigation@sswip.com
  Email: wernowlaw@gmail.com
  Attorneys for Plaintiff, MOUNTECH IP LLC



                                                      By:      /s/ Joseph W. Bain
                                                             Joseph W. Bain
                                                             Florida Bar No. 860360
                                                             jbain@shutts.com




                                                -2-
